Garrison, J.
(dissenting). A verdict having been directed we must assume the case made by the testimony of the plaintiff’s ‘witnesses; a legitimate inference from that testimony being that the master was negligent in the inspection of the appliance furnished to the servant, I am unable to concur in the view that the danger and risk of using the appliance thus furnished were so clearly obvious to the servant that the question need not be left to the jury. To me it looks like an inference drawn by the court under such circumstances that the assumption that a court question was presented can rest *368upon no other foundation than a failure to discriminate between the relative opportunities and duties of master and servant in the matter'of inspection.
Masters and their appliances remain while servants come and go, and tire opportunities of the latter for inspection are, at best, merely coincident with the performance of some piece of work they are set to do. The opportunity of the master on the contrary and his duty to inspect are constant and continuous ; moreover, he may choose his time to inspect and may take his time in the inspection; the servant may do neither. If the age of an appliance, its history, the length of time it has been in use, the place of its storage, its repair or the reports that have been made respecting it have a bearing on the likelihood of its being unsafe, and they normally have, they arc all known to the master, or ought to be, and are all unknown to the servant, or are likely to be. Upon the other hand, the servant, 'in some eases, notably in that of hand tools in constant use, has the better opportunity, and hence the greater duty of current inspection. For present purposes, however, the point is not to balance the relative opportunities and duties of master and servant, but to recognize that they are radically different. The notion, therefore, that because the unsafe condition of an appliance would have been discovered by the master, if he had not been negligent, it was obvious to the servant is fallacious in the extreme; yet not more so than the opinion that because, after an accident has happened, its cause is apparent to those whose attention is then concentrated upon its discovery, it was, therefore, before the accident, a danger that was obvious to the ordinary observation of one whose attention by the terms of his calling was concentrated upon the performance of the work he was set to do.
If these two fallacious ideas be eliminated there is no possible ground for holding in the present case that the inference as to what a reasonably observant servant would have discovered in his use of his master’s appliance was one to be drawn by the court rather than by the jury.
I think that the testimony pro and con should have been submitted to the jury, and therefore vote to reverse.
*369For affirmance—The Chile Justice, Tbenchard, Parker, Bergen, Yooriiees, Mintern, Bogert, Yroom, Cong-DON, JJ. 9.
For reversal—The Chancellor, Garrison, Yredenburgh, JJ. 3.